Title: To George Washington from Thomas Jefferson, 22 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dec. 22. 1793.
          
          Th: Jefferson has the honor to return to the President Govr Clinton’s letter. also to send him a statement of mister Genet’s conversation
            with him in which he mentioned Gouvernr Morris. this paper Th: J. prepared several days
            ago, but it got mislaid which prevented it’s being sent to the President.
        